Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IN THE CLAIMS
	The claims have been amended as follows
	Claim 1, line 3, “NMF” has been replaced with --non-negative matrix factorization (NMF)--.
	Second Claim 13, line 1, “13” has been changed to –-14--
	Claim 14, line 1, “14” has been changed to –-15--

	Claim 15, line 1, “15” has been changed to –-16-—
	
	Claim 16, line 1, “16” has been changed to –-17-—
	
	Claim 17, line 1, “17” has been changed to –-18-—
	
	Claim 17, line 1, “claim 16” has been changed to –-claim 17-—	

	Claim 18, line 1, “18” has been changed to –-19--

	Claim 19, line 1, “19” has been changed to –-20-—
	
	Claim 20, line 1, “20” has been changed to –-21-—




REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-21 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including an extraction engine in communication with a managed infrastructure; a signalizer engine that includes one or more of an NMF engine, a k-means clustering engine and a topology proximity engine, the signalizer engine determining one or more common characteristics or features from events, the signalizer engine using the common features of events to produce clusters of events relating to the failure or errors in the managed infrastructure, where membership in a cluster indicates a common factor of the events that is a failure or an actionable problem in the physical hardware managed infrastructure directed to supporting the flow and processing of information; a feedback signalizer functor that is a signalizing event analyzer which responds to user interactions with already formed situations; and wherein in response to production of the clusters one or more physical changes in a managed infrastructure hardware is made, where the hardware supports the flow and processing of information.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID R VINCENT/Primary Examiner, Art Unit 2123